Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 27, 2016

                                       No. 04-15-00596-CR

                                      Isidro Espinosa SOLIS,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR2691
                          Honorable Mary D. Roman, Judge Presiding


                                          ORDER

         Appellant Isidro Espinosa Solis is represented on appeal by retained counsel John D.
Herrick. The court has received notice from the State Bar of Texas that a judgment of immediate
disbarment was rendered against John D. Herrick on July 14, 2016, in Cause No. 2015-CI-
09970, styled Commission for Lawyer Discipline v. John David Herrick, in the 57th Judicial
District Court of Bexar County, Texas. Although Mr. Herrick was retained as appellate counsel,
the trial court found on February 21, 2016, that appellant was entitled to a free reporter’s record.

         We therefore abate this appeal and remand the case to the trial court. We order the court
to conduct an inquiry to determine whether appellant is entitled to appointed counsel, and if so,
to appoint counsel no later than August 16, 2016. We further order the trial court to file a copy
of its order appointing counsel or its written findings that appellant is not entitled to counsel with
this court immediately after the hearing. The trial court may, in its discretion, receive evidence
by sworn affidavit from the appellant. All filing deadlines are abated until further order of this
court.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court